Citation Nr: 0204212	
Decision Date: 05/08/02    Archive Date: 05/17/02

DOCKET NO.  97-17 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
upper back injury, to include multiple nerve problems in the 
head, neck, and back, misalignment of the back and neck, 
twitching, and muscle spasms.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and father






ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to 
December 1973.  

The current appeal arose from a January 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Phoenix, Arizona.  In that rating decision, the RO 
determined that new and material evidence had not been 
submitted to reopen the claim of entitlement to service 
connection for residuals of an upper back injury, including 
multiple nerve problems in the head, neck, and back, 
misalignment of the back and neck, twitching, and muscle 
spasms.  The veteran submitted a timely notice of 
disagreement.  

In March 1997, the RO determined that new and material 
evidence had not been submitted that was sufficient to reopen 
the claim.  Following the submission of additional records, 
the RO again determined that new and material evidence had 
not been submitted in a June 1997 rating decision.  Following 
the veteran's testimony at a personal hearing in June 1997, 
the RO most recently denied the claim in March 1998.  The 
appeal continues.  

In June 1997 the veteran and his father provided oral 
testimony before a Hearing Officer at the RO, a transcript of 
which has been associated with the claims file.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDINGS OF FACT

1.  In February 1995, the RO declined to reopen previously 
denied claim of entitlement to service connection for 
residuals of an upper back injury, including multiple nerve 
problems in the head, neck, and back, misalignment of the 
back and neck, twitching, and muscle spasms.  

2.  The evidence submitted since the February 1995 rating 
decision is either cumulative or redundant, or otherwise does 
not bear directly and substantially upon the issue at hand, 
and by itself or in connection with the evidence previously 
of record, is not so significant that it must be considered 
in order to fairly decide the merits of the claim.  


CONCLUSION OF LAW

Evidence received since the final February 1995 rating 
decision wherein the RO declined to reopen the claim of 
entitlement to service connection for residuals of an upper 
back disorder, including multiple nerve problems in the head, 
neck, and back, misalignment of the back and neck, twitching, 
and muscle spasms, is not new and material, and the veteran's 
claim for that benefit is not reopened.  38 U.S.C.A. §§ 5104, 
5108, 7105(c) (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.1103 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence which was of record prior to the February 1995 
rating action wherein the RO denied entitlement to service 
connection for residuals of an upper back disorder is 
reported in pertinent part below.

The claims file reflects that the initial denial of service 
connection for a back disorder (back contusion and bruises) 
was in April 1974.  At that time, the evidence of record 
included the service medical records (SMRs) which show that 
the veteran had a cervical neck compression fracture at time 
of entrance into service.  He was 12 years old at the time.  
The SMRs also reflect that he sustained a bruise to the back 
in a fall from a ladder in December 1971.  Examination at the 
time revealed normal range of motion with minor contusions 
and no spasms.  

The veteran was again seen for back complaints in November 
1972, but a possible kidney infection was indicated.  He was 
seen for back complaints again in May 1973.  At that time, 
there was no sign of injury or fracture.  There was an 
impression of possible muscle spasm, and hot packs and 
analgesic balm were applied.  In November 1973, the month 
before his separation from service, the veteran had back 
pain, particularly in the cervical region.  The history of a 
compression fracture at C-7 was noted.  On follow-up 
treatment in December 1973, the examiner opined that the 
veteran could have a cervical herniated nucleus.  A chronic 
low back disability was not indicated.  

Also of record at the time of the initial denial in 1974 was 
a postservice VA examination from January 1974.  While the 
veteran complained of tenderness on deep pressure, his 
movements were essentially normal in all respects with no 
limitations whatsoever.  X-rays of the cervical and dorsal 
spine were interpreted as normal.  While service connection 
for back contusion and bruises was denied at the time of the 
initial denial, service connection for a neck sprain was 
established, and a noncompensable rating was awarded.  
Service connection for a cervical herniated nucleus pulposus 
was denied as not shown by the record.  

In November 1992, the veteran filed to reopen his claim for 
service connection for a back disorder, manifestations of 
which now included multiple nerve problems in the head, neck, 
and back, neck and back misalignment, lower extremity pain, 
twitches, and muscle spasms.  He asserted that all of these 
problems were attributable to his inservice injury in 1971.  

Records subsequently submitted in support of the claim 
included private records from 1979 through 1993.  Treatment 
documents from 1979 indicate that the veteran sustained an 
on-the-job injury in December 1977.  He reported that he 
missed two weeks of work at the time of this injury, and that 
he was treated with ultrasound.  His pain was primarily 
limited to his lower back, but he did have some upper 
symptoms, to include between his shoulder blades.  Additional 
private records reflect that he sought manipulation of his 
back.  Because of his complaints, nerve conduction studies 
were accomplished in 1983, the results of which were normal.  

The record reflects that the veteran was admitted to a VA 
hospital in December 1992, primarily for psychiatric 
complaints.  An examination was conducted at time of 
entrance, and it was noted that the veteran exhibited normal 
range of motion in all joints.  The assessment was muscle and 
joint aches.  In February 1993, private X-rays of the 
veteran's lumbar and cervical spine showed that there was no 
abnormality in the cervical region.  

The lumbar spine X-rays were interpreted as showing 
degenerative disk disease of the lower back at the L5-S1 
level.  Additionally VA X-rays in June 1993 also showed some 
narrowing of the disks and spondylosis at L5-S1.  Again, no 
significant findings in the cervical spine were noted.  In 
the examination report, the examiner referred to the fact 
that the veteran exhibited a lack of effort to perform range 
of motion testing, and that he seemed to be preoccupied with 
pain and other bodily complaints.  

In August 1993, the RO determined that new and material 
evidence had not been submitted, and the claim for service 
connection for a back disorder was again denied.  It was 
noted that the evidence did not establish that a chronic 
upper back or neck injury was incurred in or aggravated 
during service.  Specifically, it was noted that X-rays of 
the cervical spine were negative and that SMRs were 
insufficient to show that the appellant sustained a chronic 
low back injury.  The RO noted that the first indication that 
the veteran may have sustained a chronic low back injury was 
in 1977, following a postservice injury.  

While the veteran submitted a notice of disagreement with the 
decision summarized above, he did not perfect his appeal.  In 
November 1994, he provided testimony in an attempt to reopen 
his claim.  He reiterated his contention that the inservice 
injury in 1971 resulted in his upper back problems.  He 
submitted additional treatment records to include private 
records from 1993 reflecting treatment for complaints of 
upper back or neck pain.  An October 1994 VA magnetic 
resonance imaging (MRI) test of the cervical spine was 
negative.  He also submitted lay statements attesting to the 
fact that he was in good health without back complaints prior 
to service.  One statement attested that the veteran had 
initially injured his back in 1970 during active service and 
not prior to service.  

In a February 1995 rating decision, the RO determined that 
new and material evidence had not been submitted, and the 
claim for service connection was again denied.  It was noted 
that the evidence submitted provided no factual basis to 
establish that an upper back injury (with related problems) 
was incurred in or aggravated during service.  The medical 
evidence submitted in support of the claim only showed 
evaluation for complaints of neck pain beginning in 1993, 
which was too remote from service to be related thereto.  

Subsequently added to the record was a VA hospital summary 
from June 1995.  This report shows that the veteran underwent 
a left first rib resection and scalenectomy for his left 
thoracic outlet syndrome.  The examiner noted that the 
veteran gave a history of trauma to the neck and shoulders 
since 1971.  

In a January 1996 rating determination, the RO determined 
that new and material evidence to reopen the claim for 
service connection for residuals of upper back injury, 
including multiple nerve problems in the head, neck and back, 
neck misalignment, twitching, and muscle spasms, had not been 
submitted.  It was noted that the medical evidence submitted 
did not provide a factual basis to conclude that the veteran 
had upper back injury with related problems that was incurred 
in or aggravated during service.  

In January 1997, the veteran submitted a notice of 
disagreement with the January 1996 rating determination.  He 
submitted additional records in support of his claim, some of 
which were duplicates of records in the claims file.  He did 
submit a record from June 1974 reflecting complaints of back 
pain with radicular symptoms.  He submitted records from 1977 
showing that he injured his back in an industrial accident.  
X-rays from 1993, already of record and summarized above, 
were again added to the record.  He also submitted the 
transcript of a hearing before the Industrial Commission of 
Arizona from June 1979 pertaining to his 1977 on-the-job 
injury.  

An April 1997 VA general medical examination report shows the 
veteran report having sustained back injury in service and to 
have had pain since then.  The examination concluded in a 
pertinent diagnoses of degenerative joint disease of the 
lumbar spine, and chronic pain syndrome.

The veteran and his father provided oral testimony before a 
Hearing Officer at the RO in June 1997, a transcript of which 
has been associated with the claims file.  The veteran 
essentially reiterated previously articulated arguments 
relating his back disability and various symptomatic 
manifestations thereof to injury in service.  He and his 
father elaborated upon such injury and symptomatic 
manifestations through the years.
Criteria 
New and Material Evidence

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (2001).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  See 38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the VA as to conclusions based on the 
evidence on file at the time VA issues written notification 
in accordance with  38 U.S.C.A. § 5104 (West 1991 & Supp. 
2001).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a) (2001).

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2001).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
denied claim, VA must reopen the claim.  Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).



New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991); Hickson v. West, 
12 Vet. App. 247 (1999).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justice v. Principi, 3 Vet. App. 510, 513 
(1992).

If VA determines that new and material evidence has been 
presented under 38 C.F.R. § 3.156(a), the case will be 
decided on the merits.  See Wilkinson v. Brown, 8 Vet. App. 
263 (1993).

If the evidence is new and material, the Board must reopen 
the claim and review all the evidence of record to determine 
the outcome of the claim on the merits.  The first step 
involves two questions:  (1) Is the newly presented evidence 
"new" (not of record at the time of the last final 
disallowance of the claim and not merely cumulative of other 
evidence that was then of record)? (2) Is it "probative" of 
the issues at hand?  Evans v. Brown, 9 Vet. App. 273 (1996).


A third requirement for reopening imposed by the Court, that 
the evidence create a reasonable possibility of changing the 
outcome, has been invalidated by the United States Court of 
Appeals for the Federal Circuit (Federal Circuit).  Hodge v. 
West, 155 F.3d 1356 (Fed Cir 1998). 

The Federal Circuit has specifically held that the Board may 
not consider a previously and finally disallowed claim unless 
new and material evidence is presented, and that before the 
Board may reopen such a claim, it must so find.  Barnett v. 
Brown, 8 Vet. App. 1 (1995); aff'd, 83 F.3d 1380 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167 (1996). Fulkerson v. 
West, 12 Vet. App. 268 (1999).  "Moreover, once the Board 
finds that no such evidence has been offered, that is where 
the analysis must end."  Butler, supra.

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  However, 
this change in the law is not applicable in this case because 
the appellant's claim was not filed on or after August 29, 
2001, the effective date of the amendment.  66 Fed. Reg. 
45,620, 45,629 (August 29, 2001).

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110 (West 1991 & Supp. 2001);  38 C.F.R. § 3.303 
(2001).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2001).  


Analysis

Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. 106-475, § 
7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions).  


Among other things, this law eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 45, 
620, 45, 630-45, 632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify), 
and is therefore more favorable to the veteran.  Therefore, 
the amended duty to assist law applies.  Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.


The duty to notify has been satisfied as the veteran has been 
provided with notice of the VCAA and what is required to 
substantiate his claim.  Specifically, the RO, through its 
issuance of a statement of the case (SOC) and supplemental 
statement of the case (SSOC) has given the veteran notice of 
the information and evidence necessary to substantiate his 
claim.  That is, he was provided with the regulations 
pertaining to service connection for the disabilities at 
issue, a rationale of the denial, and he was notified of his 
appellate rights.  38 U.S.C.A. § 5103 (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630 (August 29, 2001) (as to be codified 
at 38 C.F.R. § 3.159).

Further, it is noted that a preliminary review of the record 
shows that VA has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim.  The Board 
notes that a variety of extensive records have been 
associated with the claims folder including SMRs, postservice 
private and VA treatment records, as well as VA examination 
reports.  

The veteran has not identified any pertinent outstanding 
records which the RO has not attempted to obtain.  The 
evidence of record provides a complete basis for addressing 
the merits of the veteran's claim as cited above at this 
time.  

The duty to assist has been satisfied in this case.  
Pertinent medical records are on file and the veteran has 
identified no medical or other records not already obtained 
that would be relevant in this case.  38 U.S.C.A. § 5103A 
(West Supp. 2001); see also 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist him as mandated by 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


New and Material Evidence

In April 1974, August 1993, and again in February 1995, the 
RO denied service connection for an upper back disorder.  The 
1995 decision became final.  Again, the Board shall consider 
whether new material evidence has been submitted.  

As before, evidence pertinent to the veteran's claim has been 
submitted which was not in the record at the time of the 1995 
denial.  The evidence presented includes statements and oral 
testimony by the veteran and his father and additional VA and 
private records of postservice treatment and examination for 
back symptomatology.  

It is the Board's determination that new and material 
evidence has not been submitted to reopen the claim of 
entitlement to service connection for a back disorder.  
38 C.F.R. § 3.156(a).  

The statements and oral testimony provided by the veteran and 
his father are a reiteration and elaboration upon contentions 
already considered at the time of the 1995 denial.  Thus, 
they are not new and material evidence.  The additional 
private record from shortly after service in June 1974 
reflecting treatment for back symptoms is noted, but in 
association with the evidentiary record, provides no basis to 
relate any current low back disorder to service on any basis.  
The fact remains that postservice examination and X-rays of 
the cervical and dorsal spine in January 1974 were negative, 
and no chronic back disorder was noted.  

Moreover, the veteran's assertions that his postservice back 
conditions, to include multiple nerve problems in the head, 
neck, and back, misalignment of the back and neck, twitching, 
and muscle spasms, are of service origin is noted, but he is 
not competent to link any inservice manifestations to service 
on the basis of medical causation or etiology.  

While the veteran is competent to report manifestations of a 
disorder perceptible to a lay party, such as pain, he is not 
competent to link those manifestations to service on medical 
causation or etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492 494 (1992).  See Moray v. Brown, 5 Vet. App. 211 (1993) 
(lay assertions on medical causation do not constitute 
material evidence to reopen a previously denied claim).  

The medical records added to the file since the February 1995 
rating determination essentially show that the veteran has 
been treated postservice for continuing back symptoms, but no 
chronic back disorder was noted until after the postservice 
on-the-job injury in 1977.  Additionally, it is noted that 
MRI of the cervical spine region in 1994 was interpreted as 
negative.  What is sorely lacking is any competent, probative 
medical opinion relating any back disorder to service.  The 
post service medical examinations on file which have 
concluded in findings of clearly diagnosed back 
symptomatology contain no opinion relating such to service.  
Thus, no new and material evidence has been submitted to 
reopen this claim.  See Butler, supra.  


ORDER

The veteran, not having submitted new and material evidence 
to reopen a claim of entitlement to service connection for an 
upper back injury, to include multiple nerve problems in the 
head, neck, and back, misalignment of the back and neck, 
twitching, and muscle spasms, the appeal is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

